DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/27/2020 has been entered.

Response to Amendment

Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin (US Patent Publication 2006/0182815) in view of Kangas (US Patent Publication 2008/0286333).
As to claims 1 and 20 Gladwin discloses a medical device (Paragraph [0055]) comprising a base structure having a surface (Paragraph [0114]), a coating on the surface comprising an ionically bonded inorganic nitrite ion (Paragraph [0038]) where the nitrite ion is capable of being released from the device after introduction into the body (Paragraph [0114]), and wherein the device is free of a nitric oxide generator (Paragraphs [0112]-[0113]).
Gladwin does not specifically disclose the base structure has external and internal surfaces with a coating on the external surface.  However, Gladwin does disclose the nitrite ion may be in the form of a coating (Paragraph [0114]) and the devices disclosed are capable of having coatings on external surfaces (Paragraphs [0070], [0076], [0114]).
Kangas teaches implantable medical devices comprising stents having external and internal surfaces, with coatings on the external surface of the stent (Paragraph 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the device of Gladwin with the coated stent of Kangas, in order to effectively treat restenosis as taught in Kangas in Paragraph [0073].
As to claims 2-5 Gladwin discloses the compound is organic or inorganic, including amine nitrite and calcium nitrite (Paragraphs [0038] and [0114]-[0119]).
As to claim 6, Gladwin discloses the coating consists essentially of the compound (Paragraph [0115]).
As to claims 7 and 8, Gladwin discloses a polymer carrier matrix and/or no matrix (Paragraphs [0038]-[0042] and [0115]).
As to claims 9-12, Kangas discloses stents and balloon catheters (Paragraph [0030]).
As to claim 13, Kangas discloses the coating comprises restenosis-inhibiting agents (Paragraphs [0002]-[0005]).
As to claims 14 and 15, Kangas discloses paclitaxel (Paragraph [0004].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774